WASHINGTON, Circuit Justice.
The recognizance or obligation entered into by the sureties in this case, was given under a rule of court, obtained upon the ground of the residence of the plaintiff being out of this district. The form which has been devised for this purpose, is totally different from that which was contemplated by the standing rule of the court, the object of which was, to secure the officers’ fees at all events; leaving the plaintiff to recover them from the defendant, when he succeeded on the trial. According to the form of the undertaking, in this case, it is clear that the securities are discharged from liability; one of the conditions not having taken place, upon which they bound themselves to pay. As to the plaintiff himself, he is certainly liable for *1088fees legally due by him to the officers; and the court will enforce the payment of the same by an attachment. The form of the recognizance to be entered into by the securities must be changed in respect to future cases, so as to conform to the intention of the rule of court Buie made absolute as to the plaintiff.